Mullin, P. J.
This action was brought to establish the last will of Nathaniel Sisson, deceased, and which was destroyed by the testator before his death while he was mentally incapable, by reason of drunkenness, of doing any testamentary act.
The court at Special Term ordered judgment, that the will, which it was proved the testator had made, should be recorded by the surrogate of Erie, in which county the testator resided at the time of his death. From this judgment Jane Conger, one of the daughters of the testator, appeals. The appellants’ counsel seeks to • reverse the judgment on several grounds, which I propose to consider in the order they are presented in his points. The first exception of the appellants’ counsel is to allowing the plaintiff to contradict Ambrose Snyder, a witness called and examined by him. The witness when the objection was first taken, had testified that he was a clerk in the office of the attorney who drew the will in question, that he had seen it, knew where it was kept by the attorney, and that he, the witness, had delivered it to the testator. He was then asked to state a conversation he had with Allen Sisson the plaintiff, in reference to the will, after testator’s death and before proceedings in the surrogate’s office to prove the will, and the objection was then made that the declarations of the witness were not admissible. Plaintiff claimed the witness was biased against him, and he was compelled by the court to call him on the question of the loss of the will. The court held that under the circumstances the plaintiff was entitled to the privilege of a cross-examination of the witness. Whether the witness was biased against the plaintiff to such a degree as to render it proper to allow him fhe privilege of examining him as if he were called by the opposite party was for the court to determine, and we cannot review it.
The declarations of the witness were incompetent. He was not a party to the suit, nor did he stand in such a relation to the case, or the parties as to make his declarations evidence for or against either party.
Allowing to the plaintiff the privilege of cross-examination of the *568witness, because he was biased against the plaintiff, merely permitted him to put leading questions to the witness. It did not authorize him to impeach him.
This, however, he was subsequently permitted to do by showing contradictory statements and conduct tending to show that the witness had conspired to extort money from the devisees under the will in order to procure its production. There is no exception to "the rule that a party cannot impeach his own witness. He may show him to he mistaken, or that the facts are different from the version he gives of them. This is as far as he can go.
The admission of this evidence would call for the reversal of the judgment, were it not that as the case turned, the evidence of the witness was of very little importance, ^he facts were found not in opposition to, but in accordance with, his evidence.
The principal question considered by the referee was the mental capacity of the testator, and upon that question the witness gave no evidence.
One Robinson, a physician who attended the testator in his last illness, was examined as a witness in behalf of the plaintiff, and gave material evidence as to his capacity to do a testamentary act. The defendants offered to prove that the witness was, during the time of his attendance on the deceased, under the influence of liquor and not competent to judge of his mental condition. The court excluded the evidence and the defendant’s counsel excepted. In this I think the learned judge erred. It is said in 1 Oowen and Hill’s Notes, 763, that “in addition to the direct contradiction of the witness you may impeach him by proving that at the time of the transaction he was in such a state of mind as to be incapable of exercising a correct discrimination; one among other grounds is, that he was intoxicated.” Again at page 767, the learned writers say: “A habit, such as drunkenness or paralysis, may be shown in truth to exist as impairing the powers of discrimination or recollection in a witness, though not with a view to show his moral habits.”
The propriety of admitting such evidence is so manifest that it does not require argument to support it. The evidence offered should have been received.
The defendant offered to prove that the testator stated that he had destroyed the will. The evidence was excluded and the defendant’s counsel excepted.
*569It was held in Waterman v. Whitney, 11 N. Y. 157, that the declarations of a testator as to his intention in destroying his will, made at the time of destroying it, are competent. But his declarations at any other time as to his intention are not competent.
The declaration that he destroyed the will is not admissible within the rule laid down by the case cited and was therefore properly excluded. Evidence was given tending to prove that during the last months of his life the testator was insane—that he acted and talked irrational. Among other things a witness testified, he talked about his will and plaintiffs’ counsel asked him what the conversation was he had with him. This was objected to by defendant’s counsel, the objection was overruled and the witness stated the contents of the will as told him by the testator. Hone of the provisions thus given are found in the will proved to have been executed by him. The evidence objected to was offered, I presume, to.show the mental condition of the testator at the time of the conversation, and for that purpose it was competent.
Several non-professional witnesses were asked by plaintiff’s counsel the following question: From the acts and declarations of Capt. Sisson (the deceased testator), by you related and testified, and as you observed, what impressions did it make on your mind as to his mental condition ?
The question was objected to—the objection was overruled and defendant’s counsel excepted. This question is almost identical with those which were put to the witnesses in the case of the People v. Real, 42 N. Y. 270, and which the court of appeals held to be incompetent. The incorporation into the question of the words "by you related and testified” do not make the question competent. It mattered not whether they formed their opinion upon the matters related by them, or upon what they saw; the question in either case called for an opinion that the witness was not competent to give. The evidence was improperly received.
The remaining points of the counsel relate to the correctness of the conclusions the judge at special term arrived at, but as there must be a new trial by reason of the admission of improper evidence and the rejection of competent evidence, it is unnecessary to express an opinion as to the views of the learned judge as the facts may be materially changed upon another trial.

Judgment reversed and new trial ordered.